Citation Nr: 1516741	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-13 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for tinnitus, right ear.

3.  Entitlement to service connection for chronic disability manifested as right ear pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A Board videoconference hearing was held before the undersigned Veterans Law Judge in April 2015; the transcript is a matter of record.  During the hearing, the Veteran confirmed the withdrawal of his appeal for service connection of headaches, secondary to right ear hearing loss, as first indicated in a May 2011 statement.  See 38 C.F.R. § 20.204. 

The issue of entitlement to service connection for chronic disability manifested as right ear pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current hearing loss, right ear, was caused by acoustic trauma sustained during his active service.

2.  The Veteran's right ear tinnitus began during his active service and has continued to the present time.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection of right ear tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

As an initial matter, the Board appreciates that, based on a March 2012 Personnel Information Exchange System (PIES) response, it was determined that  the Veteran's service treatment records had been involved in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such cases, when a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Right Ear Hearing Loss

The Veteran submitted a claim for right ear hearing loss in April 2007.  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz. are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

First, the Veteran has current hearing loss in his right ear for VA purposes.  A July 2007 VA audiology consult resulted in an impression of asymmetric sensorineural hearing loss, long-standing since service.  A February 2008 audiological test performed at a VA Medical Center revealed the following hearing acuity for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
65
65
 
Thus, the Veteran has hearing loss for VA purposes, as the threshold at each frequency equals or exceeds 40 dB.  

The Board now turns to the question of noise exposure in service.  In a November 2007 statement, the Veteran described sustaining significant noise exposure while participating in live-fire training exercises in Germany, including explosion of concussion bombs above his head.  One particular instance caused "a small bubble to come up in my ear."  During the April 2015 Board hearing, he reported noticing diminished hearing in service, an observation within the descriptive capacity of a lay person.  He also reported use of explosives as part of his duties in the service.  VA treatment records echo the same history.  

The Board finds that the Veteran's statements are consistent with the circumstances of his service.  See 38 C.F.R. § 3.303(a).  His service personnel records confirm service in Germany.  Also, the Veteran's DD 214 documents a military occupational specialty of combat engineer.  Therefore, in-service noise exposure is conceded.

Turning now to a link between present hearing loss and in-service noise exposure, the Board finds the evidence of record at least in equipoise.  That portion of the Veteran's service treatment records recoverable after the fire indicates that at entry into and separation from service, the Veteran had normal hearing (15/15) by "whisper test."  This testing method is widely known to be an unreliable predictor of high frequency hearing loss associated with acoustic trauma.

During the July 2007 VA audiology consult, the Veteran also identified occupational and recreational noise exposure after service; he denied use of hearing protection during a thirty-year career at a printing press and while hunting.  Yet, during the April 2015 Board hearing, the Veteran clarified that redundant forms of hearing protection had been used at work, as such prophylaxis was required.  In an October 2011 correspondence, he provided a photograph purportedly of himself wearing noise-suppression head phones.

The Board finds the Veteran's competent and credible testimony highly probative of hearing impairment in service.  The Veteran's statements have been internally consistent throughout the pendency of the claim.  Furthermore, the Veteran provided lay statements from his brother and eldest sister-both of whom describe the Veteran's complaint of hearing impairment since his military service.  Two of the Veteran's children also provided statements describing the Veteran's hearing problems since service, from recollections during their lifetime.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("First, a witness must have personal knowledge in order to be competent to testify to a matter.").

Service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service).  Sensorineural hearing loss falls under the umbrella of organic disease of the nervous system and, consequently, constitutes a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.

With chronic disease shown as such in service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Here, all three elements of service connection are established.  The Veteran and supporting lay statements competently and credibly identified a history of hearing impairment during and continuously since service, based on conceded noise exposure in service, and, ultimately, an audiologic test during the pendency of claim sufficiently established current hearing loss, a recognized chronic disability, for VA purposes.  All reasonable doubt is resolved in the Veteran's favor, and service connection for right ear hearing loss is warranted.

Tinnitus

In a November 2007 statement and during the April 2015 Board hearing, the Veteran reported noticing tinnitus during, and continuously since, service.  VA treatment records from July 2007 note right-sided constant tinnitus.  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, tinnitus also has been recognized as a chronic disease.  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran competent to describe ringing in his right ear and credible, as the circumstances of his military service are consistent with noise exposure (detailed above) and as the reported history has been otherwise consistent over the pendency of the claim.  He has credibly established the occurrence of tinnitus in service and continuously since.  Therefore, as all three elements of service connection are established, the preponderance of the evidence favors service connection for right ear tinnitus.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary since the Board makes no decision adverse to the Veteran and because any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

Service connection for right ear hearing loss is granted.

Service connection for right ear tinnitus is granted.  


REMAND

In a February 2008 statement, the Veteran also reported sustaining an injury during live-fire exercises in Germany, manifested as right ear pain ever since.  As the Veteran is competent to report pain, there is evidence of a symptom of current disability.  Additionally, as detailed above, his report of the event is consistent with the circumstances of his service and the report of continuous pain since the event is supported by his own testimony and that of his brother, eldest sister, and daughters.  

The Board notes that VA treatment records from July 2007 also document complaint of ear pain, potentially associated with temporomandibular joint dysfunction.

Generally, however, pain does not constitute diagnosis of a disability, for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001); 38 C.F.R. § 3.303(a) (providing that service connection requires facts establishing "a particular injury or disease resulting in disability [that] was incurred coincident with service").  
While there is an indication of an association between the pain and military service, the record does not establish whether the pain either results from a chronic disability (as specifically enumerated in the regulations) or can otherwise be directly linked to the Veteran's military service, at this time.  Additional medical evidence is required before the claim may be fully and fairly adjudicated; a VA examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a VA examination with medical opinion.  The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed chronic disability manifested as ear pain was incurred in or caused by the Veteran's military service, including the incident in which the Veteran noticed "a small bubble [] come up in [his] ear" during live-fire exercises.

2.  Thereafter, readjudicate the remaining claim on appeal, service connection for chronic disability manifested as right ear pain.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


